Citation Nr: 0520176	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status-post fusion of L5-S1, with 
osteoporosis.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a small hiatal hernia, with 
gastroesophageal reflux.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from October 1979 
to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The appellant's service-connected status-post fusion of 
L5-S1, with osteoporosis, is productive of no more than 
slight limitation of motion, with no evidence of muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in standing position; flexion is to 85 degrees 
and the combined range of motion of the thoracolumbar spine 
is 220 degrees.  

2.  The appellant's small hiatal hernia, with 
gastroesophageal reflux, is not manifested by persistent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status-post fusion of L5-S1, with osteoporosis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).    

2.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia, with gastroesophageal reflux, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In October 2002, the appellant filed claims for entitlement 
to service connection for a low back disability, with 
osteoporosis, and entitlement to service connection for a 
small hiatal hernia.  By a January 2003 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for status-post fusion of L5-S1, with 
osteoporosis, and assigned a 10 percent disability rating, 
effective from September 1, 2002.  The RO also granted the 
appellant's claim of entitlement to service connection for a 
small hiatal hernia, with gastroesophageal reflux, and 
assigned a zero percent disability rating, effective from 
September 1, 2002.  The appellant disagreed with the 
disability evaluations and initiated an appeal.  By a 
December 2003 rating action, the RO increased the disability 
rating for the appellant's service-connected hiatal hernia, 
with gastroesophageal reflux, from zero percent to 10 percent 
disabling, effective from September 1, 2002.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done with respect to each claim on appeal in the present 
case.  Thus, it is not necessary to scrutinize the quality of 
notice afforded the appellant, as notice was not required for 
these issues.

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  In 
addition, in August 2003, the appellant underwent a VA 
examination, conducted by QTC Services, which was pertinent 
to his disability rating claims.  In this regard, in the 
appellant's substantive appeal, dated in January 2004, the 
appellant contended that his recent VA examination was 
inadequate.  The appellant stated, in essence, that it was 
incorrectly noted in the August 2003 VA examination report 
that he did not experience back pain on movement during the 
physical examination.  The appellant indicated that it was 
also incorrectly reported in the examination report that 
muscle spasm was absent.  According to the appellant, many 
doctors had told him that he had muscle spasm.  

A review of the August 2003 VA examination report shows that 
upon physical examination of the appellant's lumbar spine, 
the examining physician noted that the appellant had no 
complaints of radiating pain on movement and that muscle 
spasm was absent.  In addition, the examiner revealed that 
there was negative straight leg raising on the right and on 
the left, and that there were no signs of radiculopathy.  
However, in regard to the specific history of the appellant's 
service-connected low back disability, the examiner stated 
that the appellant's condition had existed since 1991, and 
that the symptoms of the condition were chronic pain, spasms, 
and headaches.  Furthermore, the examiner indicated that the 
appellant's functional impairment due to his service-
connected low back disability was that he had limited 
standing and walking, and that the condition resulted in 
three months of time lost from work.  However, the examiner 
also reported that according to the appellant, his condition 
did not cause incapacitation and that he was able to do all 
the activities of daily living without any restriction.  
Moreover, the examiner noted that the appellant's usual 
occupation was aircraft maintenance, which he had performed 
since 1979, and that he was currently employed in the same 
job.  Thus, a review of the examination report shows that all 
pertinent complaints, history, findings, and tests were 
accomplished and there is no patent defect indicated.  The 
fact that a report of VA examination gives rise to evidence 
(i.e., medical opinion) that is adverse to the appellant's 
claim does not render such an examination report deficient.  
Therefore, the Board determines that the August 2003 fee 
basis VA examination report accurately reflects the findings 
of that study, and hence another VA examination for rating 
purposes is not warranted.            

In light of the above, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Accordingly, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).   

II.  Pertinent Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

III.  Low Back Disability

As previously stated, by a January 2003 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for status-post fusion of L5-S1, with 
osteoporosis.  At that time, the RO assigned a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5013-5292, effective from September 1, 2002, 
for the appellant's service-connected low back disability.  
In this regard, as the appellant has taken issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

In August 2003, the appellant underwent a VA examination 
which was conducted by QTC Services.  In the August 2003 
examination report, the examining physician stated that in 
1991, the appellant herniated his low back at L5-S1, and that 
that level was subsequently fused.  In October 1992, the 
appellant fell and broke some of the screws, and in January 
1993, the hardware was removed.  The examiner revealed that 
the symptoms of the appellant's service-connected low back 
disability were chronic pain, spasms, and headaches, and that 
the pain traveled to the legs and head.  The examiner 
reported that according to the appellant, his condition did 
not cause incapacitation.  The appellant's functional 
impairment due to his service-connected low back disability 
was that he had limited standing and walking, and his 
condition resulted in three months of time lost from work.  
According to the examiner, the appellant was able to do all 
the activities of daily living without any restriction.  The 
examiner indicated that the appellant's usual occupation was 
aircraft maintenance, which he had performed since 1979, and 
that he was currently employed in the same job.  

Upon physical examination, the examiner noted that the 
appellant's posture and gait were within normal limits.  
Examination of the appellant's lumbar spine showed no 
complaints of radiating pain on movement.  Muscle spasm was 
absent and no tenderness was noted.  There was negative 
straight leg raising on the right and on the left.  There 
were no signs of radiculopathy.  In regard to range of motion 
of the lumbar spine, flexion was to 85 degrees, extension was 
to 15 degrees, right lateral flexion was to 40 degrees, left 
lateral flexion was to 35 degrees, right rotation was to 20 
degrees, and left rotation was to 25 degrees.  The examiner 
noted that range of motion of the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis of the spine.  Upon 
neurological examination of the lower extremities, motor and 
sensory functions were within normal limits.  The right lower 
extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  
The left lower extremity reflexes revealed knee jerk 1+ and 
ankle jerk 1+.  The diagnosis was status-post fusion of L5-
S1, with osteoporosis.  

At the time of the appellant's August 2003 VA examination, 
the appellant had X-rays taken of his lumbosacral spine.  
Four projections revealed no curvature abnormality.  There 
was a first degree spondylolisthesis at L5, along with 
moderate degenerative disc space narrowing at L5-S1.  There 
was a spina bifida occulta at the S1 level, and the upper 
lumbar segments were unremarkable.  The diagnoses were first 
degree spondylolisthesis at L5, with moderate degenerative 
disc space narrowing at L5-S1, and spina bifida occulta at 
S1.  After the appellant's x-rays were taken, the examiner 
from the appellant's August 2003 VA examination provided an 
addendum to the August 2003 VA examination report.  The 
examiner noted that a review of the appellant's lumbar x-rays 
showed spondylolisthesis at L5, with degenerative changes, 
and spina bifida occulta.  In regard to a diagnosis, the 
examiner stated that there was no evidence of lumbar fusion 
and diagnosed the appellant with spondylolisthesis at L5, 
with degenerative changes.  The examiner noted that spina 
bifida was congenital.      

As previously stated, the appellant's service-connected 
status-post fusion of L5-S1, with osteoporosis, has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5013-5292.  In this regard, the diagnostic 
criteria for the evaluation of spinal disabilities was 
recently modified.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
43).  As the appellant's appeal was pending at the time the 
applicable regulations were amended, the appellant is 
entitled to consideration under the old criteria, and under 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

Prior to the regulatory changes, 38 C.F.R. § 4.71a, 
Diagnostic Code 5013 addressed osteoporosis, with joint 
manifestations, and provided for rating on limitation of 
motion of the affected part as degenerative arthritis.  In 
turn, 38 C.F.R. § 4.71a, Diagnostic Code 5003 addressed 
degenerative arthritis and also provided for rating based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Prior to the 
regulatory changes, the specific diagnostic code for rating 
limitation of motion of the lumbar spine was Diagnostic Code 
5292.  Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided for a 10 percent evaluation where there was 
slight limitation of motion.  A 20 percent evaluation was 
warranted where there was moderate limitation of motion, and 
a maximum 40 percent evaluation was warranted where there was 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  The diagnostic codes for rating spinal disorders 
were renumbered, including renumbering the diagnostic code 
relating to limitation of motion of the lumbar spine, 
Diagnostic Code 5292, as Diagnostic Code 5237 for lumbosacral 
or cervical strain and Diagnostic Code 5242 for degenerative 
arthritis of the spine.

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In the instant case, the appellant maintains that the current 
rating does not adequately reflect the amount of disability 
that his low back condition causes him.  He indicates that he 
has chronic low back pain, with radiculopathy and muscle 
spasm, and that prolonged sitting and walking aggravates his 
back pain.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the instant case, the evidence of record does not 
demonstrate the degree of disability for which a 20 percent 
rating is warranted.  As set forth above, in order to be 
entitled to a higher rating under the old criteria, the 
medical evidence must show moderate limitation of motion.  In 
the appellant's August 2003 VA examination, although 
extension was to 15 degrees, nevertheless, flexion was to 85 
degrees, extension was to 15 degrees, right lateral flexion 
was to 40 degrees, left lateral flexion was to 35 degrees, 
right rotation was to 20 degrees, and left rotation was to 25 
degrees.  Therefore, given the motion typically expected, the 
limitations noted above do not rise to the level of 
"moderate" limitation of motion.  Thus, a finding of 
moderate limitation of motion is not warranted, and the 
criteria for a 20 percent rating under Diagnostic Code 5292 
have not been met.    

The Board also finds that an initial rating in excess of 10 
percent is not warranted under the revised criteria for 
spinal disabilities.  As previously stated, forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, will warrant a 20 
percent evaluation under the new regulations for spinal 
disabilities.  However, as previously stated, in the 
appellant's August 2003 VA examination, flexion was to 85 
degrees.  In addition, the combined range of motion of the 
thoracolumbar spine was 220 degrees.  Moreover, the examiner 
specifically noted that the appellant's posture and gait were 
within normal limits, and muscle spasm was absent.  The 
examiner further stated that there was no ankylosis of the 
spine.  Therefore, a 20 percent evaluation is not warranted 
under the revised criteria for spinal disabilities.  

Other diagnostic codes applicable to low back disabilities 
have also been considered by the Board.  Under the previous 
criteria, lumbosacral strain was addressed by Diagnostic Code 
5295 which provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  However, as previously noted, in the appellant's 
August 2003 VA examination, the examiner specifically 
reported that the appellant's posture and gait were within 
normal limits, and muscle spasm was absent.  The examiner 
further stated that there was no ankylosis of the spine.  
Therefore, an initial rating in excess of 10 percent under 
the former criteria for Diagnostic Code 5295, for the 
appellant's service-connected low back disability, is not 
warranted.  

The appellant contends that his low back pain radiates down 
his legs and to his head.  However, there is no evidence of 
record showing that the appellant has been diagnosed with 
intervertebral disc syndrome, or any other neurologic 
disorder.  In the appellant's August 2003 VA examination, 
there were no signs of radiculopathy.  In addition, upon 
neurological examination of the lower extremities, motor and 
sensory functions were within normal limits.  Thus, a rating 
based on neurologic findings is not warranted.     

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2004) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
(2004) required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10 (2004).

However, there is no evidence in the present case that there 
is any weakness, excess fatigability, or incoordination due 
to "flare-ups" of the service-connected low back condition 
which would warrant increased compensation.  The August 2003 
VA examination found no evidence of additional functional 
impairment due to such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  As such, 
an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted.

A review of the evidence does not suggest that the appellant 
is entitled to a "staged" rating for his service-connected 
low back disability.  See Fenderson, 12 Vet. App. at 119, 
126-127.  At no time since the appellant filed his claim for 
service connection has the service-connected low back 
disability been more disabling than as currently rated.  The 
appellant's low back disability has presented a degree of 
impairment equal to a 10 percent disability rating, under 
either the old or new Diagnostic Codes applicable to low back 
disabilities, since the effective date of the claim.     

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Hiatal Hernia

As previously stated, by a January 2003 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for a small hiatal hernia, with gastroesophageal 
reflux.  At that time, the RO assigned a noncompensable 
disability rating under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7346, effective from September 1, 2002, for 
the appellant's service-connected hiatal hernia.  The 
appellant disagreed with the evaluation and initiated an 
appeal.  By a December 2003 rating action, the RO increased 
the disability rating for the appellant's service-connected 
hiatal hernia, with gastroesophageal reflux, to 10 percent 
disabling under Diagnostic Code 7346, effective from 
September 1, 2002.

In light of the above, as the appellant has taken issue with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 119, 126-27.  

In August 2003, the appellant underwent a VA examination 
which was conducted by QTC services.  At that time, the 
examining physician stated that the appellant had been 
suffering from a small hiatal hernia, with gastroesophageal 
reflux, for four years.  The condition affected general body 
health by causing weakness and spasm in the back.  The 
condition did not affect body weight.  In regard to the 
symptoms of the appellant's hiatal hernia, the appellant 
experienced heartburn, arm pain, reflux, and regurgitation of 
stomach contents, as well as nausea and vomiting.  The 
examiner stated that according to the appellant, the symptoms 
occurred intermittently, as often as seven times per week, 
with each occurrence lasting 30 minutes.  The ability to 
perform daily functions during flare-ups was "awkward" in 
high level meetings and supervising people.  The treatment 
was aciphex.  The examiner noted that there was no functional 
impairment resulting from the hiatal hernia and that the 
condition did not result in any time lost from work.  Upon 
physical examination, the examiner noted that the appellant 
weighed 227 pounds.  In regard to the appellant's general 
appearance, the appellant was well developed, well nourished, 
and in no acute distress.  The nutritional status of the 
appellant was good.  Examination of the appellant's abdomen 
showed that the liver was not palpable and there was no 
tenderness.  The examiner noted that the appellant's complete 
blood count (CBC) was within normal limits.  The diagnosis 
was of a small hiatal hernia, with gastroesophageal reflux.  
According to the examiner, the appellant's gastrointestinal 
(GI) condition did not cause significant anemia and it did 
not cause malnutrition.    

As stated above, the RO has assigned a 10 percent disability 
evaluation under Diagnostic Code 7346 for the appellant's 
service-connected hiatal hernia, effective from September 1, 
2002.  The appellant is currently seeking an initial 
evaluation in excess of 10 percent.   

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2004).  Ratings under Diagnostic Codes 
7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity."  A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.

In the instant case, the appellant maintains that the current 
rating does not adequately reflect the amount of disability 
that his hiatal hernia causes him.  He indicates that due to 
his hiatal hernia, he experiences persistent regurgitation 
and significant pain in the right shoulder.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.     

Applying the criteria of Diagnostic Code 7346 to the facts of 
this case, the Board finds that the appellant's disability 
simply is not characterized by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
the appellant's August 2003 VA examination, it was noted that 
in regard to the symptoms of the appellant's hiatal hernia, 
the appellant experienced heartburn, arm pain, reflux, 
regurgitation of stomach contents, nausea, and vomiting.  In 
addition, according to the appellant, the symptoms occurred 
intermittently, as often as seven times per week, with each 
occurrence lasting 30 minutes.  However, the weight of the 
evidence does not show that the appellant's symptoms are 
productive of "considerable" impairment of health.  There 
is no evidence of record showing that the appellant 
experiences dysphagia.  In addition, in the appellant's 
August 2003 VA examination, although the appellant stated 
that the ability to perform daily functions during flare-ups 
was "awkward" in high level meetings and supervising 
people, the examiner noted that there was no functional 
impairment resulting from the hiatal hernia and that the 
disorder did not result in any time lost from work.  In 
addition, upon physical examination, the examiner noted that 
the appellant weighed 227 pounds, was well developed, well 
nourished, and in no acute distress.  The examiner further 
noted that the nutritional status of the appellant was good.  
Moreover, examination of the appellant's abdomen showed that 
the liver was not palpable and there was no tenderness.  The 
examiner also reported that the appellant's CBC was within 
normal limits.  Furthermore, according to the examiner, the 
appellant's GI condition did not cause significant anemia and 
it did not cause malnutrition.  Therefore, in light of the 
above, the Board finds that the preponderance of the evidence 
is against the appellant's claim for an initial evaluation in 
excess of 10 percent for a small hiatal hernia, with 
gastroesophageal reflux.  

The appellant has described several symptoms that caused him 
discomfort; however, the clinical evidence does not support a 
finding that they occur with enough frequency or are of such 
severity as to produce considerable impairment of health.  In 
this regard, there is no evidence of malnutrition or anemia 
due to his symptoms.  In sum, the evidence shows that the 
hiatal hernia is not more than 10 percent disabling.  There 
have been no distinct periods of time, since the effective 
date of service connection, during which the appellant's 
hiatal hernia has been other than 10 percent disabling under 
the rating criteria, and thus "staged ratings" are not in 
order.  See Fenderson, 12 Vet. App. at 119, 126-127.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating for a small hiatal hernia, with 
gastroesophageal reflux, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of the service-connected 
disabilities, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board recognizes that according to the 
appellant, his functional impairment due to his 
service-connected low back disability was that he had limited 
standing and walking, and that the condition resulted in 
three months of time lost from work.  However, the appellant 
also noted that his condition did not cause incapacitation 
and that he was able to do all the activities of daily living 
without any restriction.  Moreover, the examiner noted that 
the appellant's usual occupation was aircraft maintenance, 
which he had performed since 1979, and that he was currently 
employed in the same job.  In regard to the appellant's 
service-connected hiatal hernia, although the appellant 
stated that the ability to perform daily functions during 
flare-ups was "awkward" in high level meetings and 
supervising people, the examiner noted that there was no 
functional impairment resulting from the hiatal hernia and 
that the condition did not result in any time lost from work.  
In the appellant's case, there is no indication that either 
his low back disability or his hiatal hernia disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for status-post fusion of L5-S1, with 
osteoporosis, is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for a small hiatal hernia, with gastroesophageal 
reflux, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


